DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on August 26, 2021 is acknowledged.

Information Disclosure Statement
The IDS filed on June 2, 2020 is a duplicate of the IDS filed on May 29, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 and 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, the recitation “for latching engagement behind by a latching edge” is grammatically and idiomatically incorrect.
Claim 7 recites the limitation "its end region" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 11, the recitation “…against each other in a fluid-tight manner” in line 8.  It is uncertain what “each other” is referencing.
Claim 12 recites the limitation "the jet discharge openings" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “a plurality of the jet discharge openings” in line 3.  It appears to be a double inclusion of the “jet discharge opening” recited in claim 1.
Claim 12 recites the limitation “a common associated fluid supply chamber” in line 4.  The term “common” appears to contradict “associated.”  It is uncertain whether the claim defines a plurality of fluid chambers where each fluid chamber is associated with a jet discharge opening or a single fluid chamber associated with all of the plurality of jet discharge openings.
Claim 12 recites the limitation "the common fluid supply chamber" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the two corresponding jet discharge openings" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
In claim 14, the recitation “for latching engagement behind by a latching edge” is grammatically and idiomatically incorrect.
Claim 18 recites the limitation "its end region" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 22, the recitation “…against each other in a fluid-tight manner” in line 8.  It is uncertain what “each other” is referencing.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 fails to further limit parent claim 1 because claim 8 includes all formation of the plug connector pins.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 fails to further limit parent claim 1 because claim 8 includes all formation of the plug connector pins.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 8, 9, 10 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazzola (8,109,451).
Mazzola discloses a shower head comprising:
a base body 10;
a jet disk 20;
a shower jet discharge side (lower side) of the base body;
at least one jet discharge opening (opening in nozzle 40);
a jet disk holding region (region of holes 13);
a jet disk holding device comprising a plurality of plug connector pins 30 and associated pin through-passage openings 13;
wherein at least one of the plug connector pins comprises a mushroom-shaped latching head (non-threaded portion of means 30).
Claim(s) 1, 8, 9, 12, 19, 20 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (6,799,735).
Watanabe et al. disclose a shower head comprising:
a base body 10, 20;
a jet disk 30;
a shower jet discharge side (right side of plate 20 in figure 2) of the base body;

a jet disk holding region 22;
a jet disk holding device comprising a plurality of plug connector pins 23, 24 and associated pin through-passage openings 35, 36;
a common associated fluid supply chamber 2;
a region (region between grooves 36) between two of said discharge openings abuts in a fluid-tight manner against the jet disk holding region of the base body;
a plurality of fluid feed ducts 3.
Claim(s) 1, 2 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bender et al. (DE3726788; IDS filed December 20, 2019).
Bender et al. disclose a shower head comprising:
a base body 4;
a jet disk 2, 5;
a shower jet discharge side (left side of shell 4 in figure 4) of the base body;
at least one jet discharge opening (shower outlets);
a jet disk holding region (region of devices 12);
a jet disk holding device comprising a plurality of plug connector pins 12 and associated pin through-passage openings 11;

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK